Citation Nr: 0934114	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  08-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to payment of Dependency and Indemnity 
Compensation (DIC)
benefits at an increased rate.

2. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to June 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant is the surviving spouse and has no 
dependents under the age of 18.

2. The appellant is not living in a nursing home, helpless or 
blind, in need of aid and attendance or permanently 
housebound.  

3. At the time of his death, the Veteran had been rated 
totally disabled for a period of approximately three years. 

4. At the time of death, the Veteran had no pending claims 
for VA benefits. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to payment DIC benefits at an 
increased rate have not been met.  38 U.S.C.A. § 1311 (West 
2002); 38 C.F.R. § 3.22 (2008).

2. The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

With respect to notice requirements, the Board observes that 
further development of the appellant's claims is not 
necessary.  As for her claim for increased DIC benefits, the 
Board observes that the Court has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In this case, the facts are not in dispute.  As discussed 
below, resolution of the appellant's appeal for increased DIC 
benefits is wholly dependent on interpretation of the 
relevant VA statutes and regulations.  Thus, as no reasonable 
possibility exists that any further factual development would 
assist in substantiating the claim, any deficiencies of VCAA 
notice or assistance, should they exist, are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).  Moreover, because the claim is being denied as a 
matter of law, no further development under the VCAA is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc) (holding that the VCAA is not applicable where it could 
not affect a pending matter and could have no application as 
a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (where the operation of law is dispositive, the appeal 
must be terminated because there is no entitlement under the 
law to the benefit sought).  
Similarly, with respect to the accrued benefits claim, the 
Board notes that claims for accrued benefits are based upon 
the record at the time of the Veteran's death.  Thus, no 
further factual development would be appropriate.  See, e.g., 
Livesay. Accordingly, analysis of the adequacy of the duties 
to notify and assist under VCAA with regard to these claims 
is not necessary.

II. Appellant's Contentions

The Veteran died in June 2004; the immediate cause of death 
was arteriosclerotic and hypertensive cardiovascular disease.  
At the time of death, service connection was in effect for 
residuals of a penetrating wound to the abdomen, to include 
muscle disability, scarring, herniations, and adhesions, 
status post colostomy; cold injury residuals of the left and 
right foot, to include onychomycosis, arthritic changes, and 
peripheral vascular disease; gunshot wound to the left 
buttock and right leg; and bilateral hearing loss.  The 
Veteran was also in receipt of a total disability rating due 
to individual unemployability (TDIU rating).  Service 
connection for diabetes mellitus was specifically denied in 
an August 2002 rating decision.

However, at his death, the appellant filed a claim for DIC 
benefits based on service-connected cause of death.  A March 
2006 VA examiner reviewed the claims file and proffered the 
opinion that elevated blood sugars exhibited by the Veteran 
during his hospitalization after being wounded were at least 
as likely as not indicative of his diabetes mellitus that was 
diagnosed in 1959, post-service.  Further, the examiner 
opined that the Veteran's arteriosclerotic heart disease was 
as likely as not related to his diabetes mellitus.  Hence, 
service connection for cause of death was granted in an April 
2006 rating decision. 

The appellant has claimed entitlement to payment of DIC 
benefits at an increased rate.  Additionally, she has filed a 
claim for back pay for the Veteran's diabetes mellitus, which 
has been certified to the Board as a claim for accrued 
benefits.



II. DIC benefits

The monetary amount to be paid to a surviving spouse in 
dependency and indemnity compensation is established by 
statute and act of Congress.  See 38 U.S.C.A. § 1311(West 
2002).  A base rate is established that may be increased if 
the Veteran was rated as totally disabled for a continuous 
period of eight years prior to his death, the surviving 
spouse is in a nursing home, or the surviving spouse has 
dependent children under the age of 18. 

The Veteran was first rated as totally disabled on June 7, 
2001, just over three years prior to his death.  The evidence 
does not suggest that the appellant is in a nursing home or 
in need of aid and attendance.  Finally, although the record 
shows that the Veteran and appellant had children, the file 
does not demonstrate that the children are currently 
dependents of the surviving spouse.  At the time of death, 
the Veteran's benefits were being paid to him for himself and 
a surviving spouse, without additional dependents.

Thus, the Board must conclude that, under VA statute and 
regulations, the appellant is properly paid DIC benefits as a 
surviving spouse without dependents.  Accordingly, her claim 
for DIC benefits paid at an increased rate is denied. 

III. Accrued Benefits

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
Veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002); see 
also 38 C.F.R. § 3.1000 (2008).  For a survivor to be 
entitled to accrued benefits, the Veteran must have had a 
claim pending at the time of his death or have been entitled 
to benefits, accrued and unpaid, under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), cert. denied, 525 U.S. 834 (1998).

The last rating decision issued to the Veteran was dated in 
August 2002.  The Veteran did not appeal this decision.  He 
also did not file any further claims for VA benefits, and 
consequently, the record shows no unadjudicated claims at the 
time of his death.  Thus, the Veteran was not entitled to 
benefits based on claims pending at the time of his death.

With respect to the Veteran's diabetes mellitus specifically, 
in an August 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus.  As indicated, the Veteran did not appeal 
that decision, and the decision became final under the law 
and regulations then in effect.  38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

As the Veteran's claim for diabetes mellitus had been denied 
in the August 2002 rating decision, there were no benefits 
due for his diabetes mellitus.  The appellant in pursuing an 
accrued benefits claim is seeking benefits to which the 
Veteran would have been entitled; thus, she is also subject 
to the same restrictions as the Veteran in pursuing those 
benefits.  As the Veteran did not timely appeal the August 
2002 rating decision, the appellant may not now appeal that 
decision on his behalf.    

The Board acknowledges that the Veteran's diabetes mellitus 
was service-connected in an April 2006 rating decision for 
the purpose of connecting the Veteran's death to his service.  
This decision, however, has no bearing on the disposition of 
claims adjudicated prior to the Veteran's death.  
In light of the above, there is no basis in either pending 
claims or existing rating decisions for the payment of 
accrued benefits.  Accordingly, the claim for accrued 
benefits must be denied.


ORDER

Entitlement to payment of DIC benefits at an increased amount 
is denied.

Entitlement to accrued benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


